Citation Nr: 1641027	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  12-05 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to April 27, 2010, for the award of service connection for posttraumatic stress disorder (PTSD), primary insomnia, panic disorder, and generalized anxiety disorder (GAD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from August 1983 to February 1997.  The Veteran served in Southwest Asia and was awarded the Combat Action Ribbon.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) which determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and denied the claim on the merits.  In April 2011, the RO granted service connection for PTSD, primary insomnia, panic disorder, and GAD; assigned a 50 percent evaluation for that disability; and effectuated that award as of April 27, 2010.  In October 2012, the Veteran was afforded a hearing before a VA Decision Review Officer (DRO).  A hearing transcript was prepared and incorporated into the record.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that the effective date for the award of service connection for PTSD, primary insomnia, panic disorder, and GAD should be May 23, 2007 or, in the alternative, the date of receipt of his original claim for service connection for PTSD, as he met the criteria for the award of service connection for PTSD at that time.  He advances that an earlier effective date is warranted for the award of service connection for PTSD as his initial claim for service connection for that disability was denied specifically due the absence of evidence of a verified in-service stressor such as the award of the Combat Action Ribbon; he was subsequently issued the Combat Action Ribbon; and his military records were corrected to reflect such award.  

Where entitlement to a benefit is established because of either the correction, change or modification of a military record, a discharge, or a dismissal by a board established under 10 U.S.C.A. § 1552 or § 1553, or of other corrective action by competent military naval, or air authority, the award will be effective from the latest of either (1) the date that the application for change, correction, or modification was filed with the service department, in either an original or a disallowed claim; (2) the date of receipt of claim if claim was disallowed; or (3) one year prior to date of reopening of disallowed claim.  38 U.S.C.A. § 5110(i) (West 2014); 38 C.F.R. § 3.400(g) (2016).  

A March 2010 letter from the Department of the Navy, Headquarters United States Marine Corps indicates that it was being sent in response "to your request concerning the Combat Action Ribbon for your service in the U.S. Marine Corps."  The letter conveys that "[u]pon review of the records at this Headquarters, it has been determined that you are entitled to the Combat Action Ribbon for your service in Operation Desert Storm" and "a reply regarding correction of your DD-214 [will be] forward[ed] to you under separate correspondence."  A subsequent April 2012 Correction to DD 214, Certificate of Release or Discharge from Active Duty (DD Form 215), conveys that the Veteran's February 1997 Report of Separation from the Armed Forces of the United States (DD Form 214) was amended to add the award of the "Combat Action Ribbon (Southwest Asia)."  

VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Neither the Veteran's request for correction of his DD Form 214 nor the date of the Marine Corps' receipt of such request is of record.  Such documentation is necessary for the proper application of the provisions of 38 U.S.C.A. § 5110(i) and 38 C.F.R. § 3.400(g).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy, Headquarters United States Marine Corps, or other appropriate service entity and request that it forward a copy of the Veteran's request for correction of his DD Form 214 and information as to the date of receipt thereof for incorporation into the record.  

2.  Then readjudicate the issue of an effective date prior to April 27, 2010, for the award of the award of service connection for PTSD, primary insomnia, panic disorder, and GAD.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

